eNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 22- 28, 30-34, 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21, 29 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2 and 16 of U.S. Patent No. 10852100. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader than the patent in every way.


Instant Application
US 10852100
21. (new) A head mounted display, comprising:
1. A firearm system, comprising: electronics in a firearm of a user that collect data of a path between different points of aim of the firearm as the firearm moves between the different points of aim at a location; and one or more processors that receive the data from the electronics and build an image of the path between the different points of aim of the firearm and provide the image of the path and an image of the location to a display, wherein the electronics in the firearm include a compass that determines a direction of the different points of aim of the firearm, and a clock that determines a duration of time that the firearm is pointed at the different points of aim, wherein the firearm is a handgun or a rifle.
Claim 2: The firearm system of claim 1 further comprising: a wearable electronic device (WED) worn on a head of the user that displays an augmented reality (AR) image of the path between the different points of aim of the firearm.


a receiver that communicates with electronics of a rifle having a point of aim and being held in hands of a user wearing the head mounted display; and
1. and one or more processors that receive the data from the electronics and build an image of the path between the different points of aim of the firearm and provide the image of the path and an image of the location to a display, wherein the electronics in the firearm include a compass that determines a direction of the different points of aim of the firearm, and a clock that determines a duration of time that the firearm is pointed at the different points of aim, wherein the firearm is a handgun or a rifle.
Claim 2: The firearm system of claim 1 further comprising: a wearable electronic device (WED) worn on a head of the user that displays an augmented reality (AR) image of the path between the different points of aim of the firearm.

16. determining, with electronics, event data that includes different points of impact of bullets if the bullets were fired from a firearm of a user as the firearm moves at a location to different points of aim; building, at a computer and based on the event data, an image of the location that includes augmented reality (AR) images showing the different points of impact of the bullets if the bullets were fired from the firearm of the user as the firearm moved at the location to the different points of aim; and displaying, with a head mounted display (HMD), the image of the location that includes the AR images showing the different points of impact of the bullets if the bullets were fired from the firearm of the user as the firearm moved at the location to the different points of aim, wherein the firearm is handgun or a rifle.




21
29
35
Instant Patent
1, 2 and 16
1, 2, and 16
1, 2, and 16




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hudsen et al. (US-2013/0071815 A1), teaches, “Apparatus and associated methods relate to a training system adapted to display to a user three dimensional motion trajectory data of a trigger-based device temporally proximate to a trigger action. In an illustrative example, the training system may provide a near real-time graphical display and/or post-firing analysis with graphical display indications of firearm orientation in three axes before, during, or after a trigger action.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616